Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed on 04/20/2022. Claims 1, 2, ,6, 8, 9, 13, 15, 16, 19 were amended. No claim was added. No claim was canceled. 

Claims 1-20 are presented for examination.
Response to Argument
In reference to applicant’s argument regrading rejections under 35 U.S.C. § 112
Applicant’s Argument:
The applicant argument regarding claims 6, 13, and 19 are rejected under 35 U.S.C. 112(b)This argument includes the newly amended limitations.
Examiner’s Response:
The 112b rejection of the claim 6, 13, and 19 are withdrawn in view of the claim amendment filed on 04/20/2022.
In reference to applicant’s argument regrading rejections under 35 U.S.C. § 101:
Applicant’s Argument:
The applicant argument regarding claims rejected under 35 U.S.C. 101.
Examiner’s Response:
The 101 rejections are withdrawn in view of the claim amendment filed on 04/20/2022. 
In reference to applicant’s argument regrading rejections under 35 U.S.C. § 103:
Applicant’s Argument:
In this case, the Office Action does not address the claim limitation "identifying, by the unit-classification system, a second identity data object based on a second personal identity component being included in the first IC category, the second identity data object corresponding to a second personal identity component," as recited by each of independent claims 1, 8, and 15. Therefore, the Office has not established a primafacie obviousness under 35 U.S.C. § 103. Applicant requests the Office to address each and every claimed element in the next Office Action, if any.
Examiner’s Response:
Examiner respectfully disagrees to applicant argument regarding the limitation "identifying, by the unit-classification system, a second identity data object based on a second personal identity component being included in the first IC category, the second identity data object corresponding to a second personal identity component," because Jaiswal teaches “generating, by the unit-classification system, an IC identification corresponding to a first IC category indicated by the first one-class classifier, wherein the IC identification is associated with a first identity data object corresponding to a first personal identity component” Jaiswal, [Par.0053], “The systems described herein may perform step 306 in a variety of ways and contexts. In one example, the systems described herein may train the machine learning-based classifier by, for each training data set obtained in step 304, (1) extracting a feature set from the training data set that includes statistically significant features of the positive examples within the training data set and statistically significant features of the negative examples within the training data set and then (2) using the feature set to build a machine learning based classification model that is capable of indicating whether or not new items of data contain information that falls within the specific category of sensitive information associated with the training data set.” And  [Par.0011], “This system may also include a training module programmed to obtain a training data set for each specific category of sensitive information that includes a plurality of positive examples of data that fall within the specific category of sensitive information and a plurality of negative examples of data that do not fall within the specific category of sensitive information.” Examiner’s note, a machine learning to classify the training data to positive example of data that fall within the specific category of sensitive information, therefore, the training data is classified into the positive example is considered as the one-class classifier. The sensitive information including the user name, last name, social security number, credit card number, wherein each of that identity information fall in specific category such as personal the information, private information.  The classifier system needs to identify the data objects, which including the first and second data objects from the first IC identification, in order for the unit classification system to generate IC identification corresponding to the first IC category, wherein the first IC category including the first and second data objects that corresponding to the first and second personal identity component. Therefore, the identifying process is included in the process of generating. For further classification, see Par.0042, “The term "sensitive information," as used herein, may refer to information that, if revealed or disclosed to untrusted individuals or entities, may result in the loss of an advantage or level of security. As will be explained in greater detail below, examples of sensitive information may include, without limitation, personal information (e.g., information about a private individual, such as an individual's name, age, gender, and contact information), private information (e.g., information associated with a private individual that, if disclosed, may harm the individual's interests, such as an individual's Social Security number, credit card number, or health history), confidential business information (e.g., trade secrets or other intellectual property, sales and marketing plans, legal documents, pricing information, and financial data), or any other information that an individual or organization may wish to protect or keep private.”  
For further clarification the rejection, please the section 103 rejection below. 
Applicant’s Argument: 
In addition, as explained herein, the cited references do not teach or suggest additional features required by each of the independent claims 1, 8, and 15. For at least these reasons, withdrawal of the rejections is respectfully requested. 
For example, each of the amended independent claims recites "generating a waterfall- structure classifier model including a first one-class classifier and a second one-class classifier, wherein the waterfall-structure classifier model is configured to determine ... that the respective identity data object corresponds to a respective personal identity component." 
Accordingly, the cited references, alone or in combination, fail to disclose or suggest generating a waterfall-structure classifier model including a first one-class classifier and a second one-class classifier, as required by each of the independent claims 1, 8, and 15. For at least these reasons, withdrawal of the rejections under 35 U.S.C. § 103 of claims 1, 8, 15, and all claims depending therefrom is respectfully requested.
Examiner’s Response:
Examiner respectfully disagrees to applicant argument because Jaiswal teaches "generating a waterfall- structure classifier model including a first one-class classifier and a second one-class classifier, wherein the waterfall-structure classifier model is configured to determine, based on each feature vector for each respective identity data object, that the respective identity data object corresponds to a respective personal identity component;” As it can be seen at [Par.0058-0059, Fig.4], “As illustrated in FIG. 4, training module 106 may use the feature sets extracted from training data sets 122(1)(n) to build a machine learning-based classification model (e.g., machine learning-based classification models 127(1)(n)) for each of the specific categories of sensitive information identified in step 302. In some examples, machine learning- based classification models 127(1)-(n) may be combined into a single machine learning-based classification model. Similarly, machine learning-based classifier 126 may represent a single classifier containing a single or a plurality of machine learning-based classification models and/or multiple classifiers containing a single or a plurality of machine learning-based classification models. In addition, in some examples machine learning-based classifier 126 may also include each of training data sets 122(1)-(n) and/or each feature set extracted from training data sets 122(1)-(n)… For example, because machine learning-based classifier 126 contains machine learning-based classification models for each of a plurality of specific categories of sensitive information, machine learning-based classifier 126 may be able to identify items of data that contain more than one category of sensitive information ( e.g., such as a document that contains both sensitive legal information and sensitive financial information)”. Examiner’s note, the learning module 106 including the plurality of the machine learning classification models such as 127 (1) – 127(n), the plurality of machine learning classification models is corresponding to the first one- classifier and a second one classifier, therefore, the classification system 127(1)-(n) is considered as the waterfall-structure classifier model. However, the limitation "generating a waterfall- structure classifier model including a first one-class classifier and a second one-class classifier, wherein the waterfall-structure classifier model is configured to determine, based on each feature vector for each respective identity data object, that the respective identity data object corresponds to a respective personal identity component;” that is intended used limitation, the claim is not require to determine the feature vector. Furthermore, the claim is not clearly defining how the waterfall -structure classifier model is being generated. see the rejection below for further clarification.  
Information Disclosure Statement
7. The information disclosure statements (IDS) filed 12/27/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is considered by the examiner, except for a cited reference “Canadian Patent Application No. 3,134,595, "Office Action", November 26, 2021, 2 pages” is not considered by examiner because applicant does not provide the copy of the cited reference in the IDS filed on 12/27/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There does not seem to be sufficient description for:
The claims 1 recites “wherein the requesting computing system is configured for verifying an electronic persona based on the response, the verifying including: determining that the IC identification included in the second identity data object is atypical, determining that a particular electronic persona including the second personal identity component is synthetic, and restricting access, by the particular electronic persona, to a function of the requesting computing system.” In a specification, a Par.0075, discloses “Otherwise, if a response from a unit- classification system indicates atypical IC categories, the additional computing system can determine a   higher probability of potentially fraudulent activity, and the additional computing system can prevent an end-user device associated with the target entity from accessing a restricted function of the interactive computing environment.” It only concern if the IC categories are indicated as atypical, then the computer system can determine a higher probability of potentially fraudulent activity and the computer system can prevent the user accessing. Furthermore, the Par.0072, “In some implementations, the additional computing system can be configured to perform additional operations based on the response, such as validating an identity component included in an electronic persona, determining whether an electronic persona is synthetic, providing an alert indicating a synthetic electronic persona, or other suitable actions.”  It only mentions that the computer system can determine whether an electronic persona is synthetic. However, it does not clarify that the computer system can identify the second identity data object is atypical, the second personal identity component is synthetic and restricting access by using the computer requesting function. 
The claim 8 is being rejected for the same reason as the claim 1.
The claim 15 is being rejected for the same reason as the claim 1.
The dependent claims 2-7, 9-14, 16-20 are likewise failing to comply with the written description requirement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-11, 14-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal et al. (Pub. No. US20120303558– hereinafter, Jaiswal) in view of McEachern et al. (Pub. No.: US 20190066248 -hereinafter, McEachern et al.).
Regarding claim 1 Jaiswal teaches a method that includes one or more processing devices performing operations, the method comprising: receiving, by a unit-classification system, an identity component ("IC") data set that includes multiple identity data objects, each one of the multiple identity data objects corresponding to an personal identity component (Jaiswal, [Par.0011], “In one embodiment, a system for generating machine learning-based classifiers for use in detecting specific categories of sensitive information may include an identification module programmed to identify a plurality of specific categories of sensitive information to be protected by a DLP system. This system may also include a training module programmed to obtain a training data set for each specific category of sensitive information that includes a plurality of positive examples of data that fall within the specific category of sensitive information and a plurality of negative examples of data that do not fall within the specific category of sensitive information. The training module may also be programmed to use machine learning to train, based on an analysis of the training data sets, at least one machine learning-based classifier that is configured to detect items of data that contain one or more of the plurality of specific categories of sensitive information.” Examiner’s note, the classification system to identify a items of data that represent a person identity component, as it can be seen at [Par. 0042], “The term "sensitive information," as used herein, may refer to information that, if revealed or disclosed to untrusted individuals or entities, may result in the loss of an advantage or level of security. As will be explained in greater detail below, examples of sensitive information may include, without limitation, personal information (e.g., information about a private individual, such as an individual's name, age, gender, and contact information), private information (e.g., information associated with a private individual that, if disclosed, may harm the individual's interests, such as an individual's Social Security number, credit card number, or health history), confidential business information (e.g., trade secrets or other intellectual property, sales and marketing plans, legal documents, pricing information, and financial data”);
determining, by the unit-classification system, multiple feature vectors of the multiple identity data objects, wherein a respective feature vector for a respective identity data object indicates extracted features of the respective identity data object (Jaiswal, [Par.006], “extracting a feature set from the training data set that includes statistically significant features of the positive examples within the training data set and statistically significant features of the negative examples within the training data set and then (2) building a machine learning-based classification model from the feature set that is capable of indicating whether or not items of data contain the specific category of sensitive information associated with the training data set.”);
training a machine learning model included in the unit-classification system based on the multiple feature vectors, wherein the training includes (Jaiswal, [Par.0053], “The systems described herein may perform step 306 in a variety of ways and contexts. In one example, the systems described herein may train the machine learning-based classifier by, for each training data set obtained in step 304, (1) extracting a feature set from the training data set that includes statistically significant features of the positive examples within the training data set and statistically significant features of the negative examples within the training data set and then (2) using the feature set to build a machine learning based classification model that is capable of indicating whether or not new items of data contain information that falls within the specific category of sensitive information associated with the training data set.”): 
generating a waterfall- structure classifier model including a first one-class classifier and a second one-class classifier, wherein the waterfall-structure classifier model is configured to determine, based on each feature vector for each respective identity data object, that the respective identity data object corresponds to a respective personal identity component; (Jaiswal, [Par.0058-0059, Fig.4], “As illustrated in FIG. 4, training module 106 may use the feature sets extracted from training data sets 122(1)(n) to build a machine learning-based classification model (e.g., machine learning-based classification models 127(1)(n)) for each of the specific categories of sensitive information identified in step 302. In some examples, machine learning- based classification models 127(1)-(n) may be combined into a single machine learning-based classification model. Similarly, machine learning-based classifier 126 may represent a single classifier containing a single or a plurality of machine learning-based classification models and/or multiple classifiers containing a single or a plurality of machine learning-based classification models. In addition, in some examples machine learning-based classifier 126 may also include each of training data sets 122(1)-(n) and/or each feature set extracted from training data sets 122(1)-(n)… For example, because machine learning-based classifier 126 contains machine learning-based classification models for each of a plurality of specific categories of sensitive information, machine learning-based classifier 126 may be able to identify items of data that contain more than one category of sensitive information ( e.g., such as a document that contains both sensitive legal information and sensitive financial information)”. Examiner’s note, the learning module 106 including the plurality of the machine learning classification models such as 127 (1) – 127(n), the plurality of machine learning classification models is corresponding to the first one- classifier and a second one classifier, therefore, the classification system 127(1)-(n) is considered as the waterfall-structure classifier model.  The classification system to identify a specific data into the plurality sensitive information categories, wherein the sensitive information including the identity data object corresponds to respective personal identity component. For example, the identity data object (name, gender) is corresponds to a respective person identity component, such as the personal information., as it can be seen at [Par.0042], “The term "sensitive information," as used herein, may refer to information that, if revealed or disclosed to untrusted individuals or entities, may result in the loss of an advantage or level of security. As will be explained in greater detail below, examples of sensitive information may include, without limitation, personal information (e.g., information about a private individual, such as an individual's name, age, gender, and contact information), private information (e.g., information associated with a private individual that, if disclosed, may harm the individual's interests, such as an individual's Social Security number, credit card number, or health history), confidential business information (e.g., trade secrets or other intellectual property, sales and marketing plans, legal documents, pricing information, and financial data), or any other information that an individual or organization may wish to protect or keep private.” However, the limitation "generating a waterfall- structure classifier model including a first one-class classifier and a second one-class classifier, wherein the waterfall-structure classifier model is configured to determine, based on each feature vector for each respective identity data object, that the respective identity data object corresponds to a respective personal identity component;” that is intended used limitation, the claim is not require to determine the feature vector for each respective identity data object, that the respective identity data object corresponds to a respective personal identity component.  However, the claim is not clearly defining how the waterfall -structure classifier model is being generated.);
generating, by the unit-classification system, an IC identification corresponding to a first IC category indicated by the first one-class classifier, wherein the IC identification is associated with a first identity data object corresponding to a first personal identity component (Jaiswal, [Par.0053], “The systems described herein may perform step 306 in a variety of ways and contexts. In one example, the systems described herein may train the machine learning-based classifier by, for each training data set obtained in step 304, (1) extracting a feature set from the training data set that includes statistically significant features of the positive examples within the training data set and statistically significant features of the negative examples within the training data set and then (2) using the feature set to build a machine learning based classification model that is capable of indicating whether or not new items of data contain information that falls within the specific category of sensitive information associated with the training data set.” And  [Par.0011], “This system may also include a training module programmed to obtain a training data set for each specific category of sensitive information that includes a plurality of positive examples of data that fall within the specific category of sensitive information and a plurality of negative examples of data that do not fall within the specific category of sensitive information.” Examiner’s note, a machine learning to classify the training data to positive example of data that fall within the specific category of sensitive information, therefore, the training data is classified data content into a specific sensitive information category is considered as the one-class classifier. The sensitive information including the user name, last name, social security number, credit card number, wherein each of that identity information fall in specific category such as personal information, private information, as it can be seen [Par.0042].);
identifying, by the unit-classification system, a second identity data object based on a second personal identity component being included in the first IC category, the second identity data object corresponding to a second personal identity component (Jaiswal, [Par.0053], “The systems described herein may perform step 306 in a variety of ways and contexts. In one example, the systems described herein may train the machine learning-based classifier by, for each training data set obtained in step 304, (1) extracting a feature set from the training data set that includes statistically significant features of the positive examples within the training data set and statistically significant features of the negative examples within the training data set and then (2) using the feature set to build a machine learning based classification model that is capable of indicating whether or not new items of data contain information that falls within the specific category of sensitive information associated with the training data set.” Examiner’s note, the classifier system identifies the identity data objects (name, age, gender, credit card number or social security number) that corresponding to the personal identity components (personal information and private information) from the first IC category (sensitive information category). Therefore, the credit card number or social security number is considered as the second identity data object that is based on the second personal identity component, wherein the second personal identity component is equated to the private information, which is included in the sensitive information category, see Par.0042, “The term "sensitive information," as used herein, may refer to information that, if revealed or disclosed to untrusted individuals or entities, may result in the loss of an advantage or level of security. As will be explained in greater detail below, examples of sensitive information may include, without limitation, personal information (e.g., information about a private individual, such as an individual's name, age, gender, and contact information), private information (e.g., information associated with a private individual that, if disclosed, may harm the individual's interests, such as an individual's Social Security number, credit card number, or health history), confidential business information (e.g., trade secrets or other intellectual property, sales and marketing plans, legal documents, pricing information, and financial data), or any other information that an individual or organization may wish to protect or keep private.”;
However, Jaiswal does not teach modifying, by the unit-classification system, the first identity data object and the second identity data object to include the IC identification; and providing, to a requesting computing system and responsive to a request for the IC identification, a response indicating the modified first identity data object and the modified second identity data object, wherein the requesting computing system is configured for verifying an electronic persona based on the response, the verifying including: determining that the IC identification included in the second identity data object is atypical, determining that a particular electronic persona including the second personal identity component is synthetic, and restricting access, by the particular electronic persona, to a function of the requesting computing system.
On the other hand, McEachern teaches modifying, by the unit-classification system, the first identity data object and the second identity data object to include the IC identification (McEachern, [Par.0088], “In one embodiment, the tax return preparation engine 113 uses the new tax return content 159 to prepare a tax return 117, and to assist users in obtaining a tax refund 118 from one or more state and federal revenue agencies (when applicable). In one embodiment, the tax return preparation engine 113 updates the tax return content 158 to include the new tax return content 159, while or after the new tax return content 159 is received by the tax return preparation system 111.”  And [Par.0117-0118], “In one embodiment, the one or more identity verification challenges require correct identity verification challenge response data 128 from the users 152 representing correct responses to the identity verification challenges of identity verification challenge data 127, as determined by identity verification challenge response data analysis module 129…identity verification challenge data 127 include, but are not limited to, one or more of: requests to identify or submit historical or current residences occupied by the legitimate account holder/user; requests to identify or submit one or more historical or current loans or credit accounts associated with the legitimate account holder/user; requests to identify or submit full or partial names of relatives associated with the legitimate account holder/user; requests to identify or submit recent financial activity conducted by the legitimate account holder/user…” , the system updated the data context (personal information) of new year tax return is considered as modified first identify data object . However, the classification system detects the tax filer is potential fraudulent then it will ask to provide the verification question such as request to enter the SSN or phone number or credit account. The tax return content and verification challenge data are considered as first identify data object and second identity data object. And [ par.0114], “In one embodiment, one or more analytics model building techniques is applied to the fraudulent data in the tax return content 158 and the system access information 121 to generate the analytics model 125 for one or more of the risk categories 124. In one embodiment, the analytics model 125 is trained with a training data set that includes or consists of the fraudulent tax returns with a tax filer identifier associated with one or more other prior tax returns 138, which is a subset of the tax return content 158. In one embodiment, the analytics model 125 is trained using one or more of a variety of machine learning”);
and providing, to a requesting computing system and responsive to a request for the IC identification, a response indicating the modified first identity data object and the modified second identity data object, wherein the requesting computing system is configured for verifying an electronic persona based on the response, the verifying including: (McEachern, [Par.0116], “In one embodiment, if the security system 112 determines that the user potential fraud risk score 123 for a particular new tax return is indicative of fraudulent activity, e.g., if the user potential fraud risk score exceeds a threshold risk score 123T, the security system 112 uses identity verification challenge module 126 to generate identity verification challenge data 127.” The computer system will quest to provide further information of the tax filer holder if predicted as the fraudulent tax return holder, by asking the verification challenge question in order to verify if fraudulent or legitimate account holder/user. The system able to identify the fraudulent account holder/user based on the received input data related to personal identity through computer system, that is obviously these content data including electronic persona, a digital account holder. However, the claim recites “wherein the requesting computing system is configured to verify, based on the response, one or more components included in an electronic persona.” This is intended use limitation; the computer is not request to verify the data.).
determining that the IC identification included in the second identity data object is atypical (McEachern, [Par.0097], “In one embodiment, a subset of the fraudulent tax returns 137 are fraudulent tax returns with a tax filer identifier associated with one or more other prior tax returns 138. In one embodiment, the fraudulent tax returns with a tax filer identifier associated with one or more other prior tax returns 138 are used by the security system 112 as a training data set of tax return content that is used to train an analytics model to detect potential fraud activity within the new tax returns 133. In one embodiment, the fraudulent tax returns with a tax filer identifier associated with one or more other prior tax returns 138 are tax returns that have been identified as being fraudulent and that use a tax filer identifier (e.g., SSN) that was used to file one or more prior (e.g., nonfraudulent) tax returns. In one embodiment, the analytics model that is trained from this training data set is adapted to identify inconsistencies between prior tax returns and a new tax return that are indicative of potential fraud activity.” Examiner’s note, the system able to verity that the potential fraud activity if there are a difference of user tax filer identifier (social security number) between the prior tax return identify and new tax return identity, Wherein, the information od user tax filer identifier such as SNN is considered as the second identity data object, which are identified difference or atypical.),
 determining that a particular electronic persona including the second personal identity component is synthetic (McEachern, [Par.0090], “In one embodiment, the user characteristics 116 and the financial information 120 include, but are not limited to, data representing: type of web browser, type of operating system, manufacturer of computing system, whether the user's computing system is a mobile device or not, a user's name, a Social Security number, government identification, a driver's license number, a date of birth, an address, a zip code, a home ownership status, a marital status, an annual income, a job title, an employer's address, spousal information, children's information, asset information, medical history, occupation, information regarding dependents, salary and wages, interest income, dividend income, business income, farm income, capital gain income, pension income, individual retirement account ("IRA") distributions, unemployment compensation, education expenses, health savings account deductions… bank accounts, prior tax returns, the financial history of users of the tax return preparation system 111, and any other information that is currently used, that can be used, or that may be used in the future, in a tax return preparation system or in providing one or more tax return preparation services, according to various embodiments. According to one embodiment, the security system 112 uses one or more of the user characteristics 116 and the financial information 120 of a new tax return and of one or more prior tax returns 134 to determine a likelihood that a new tax return is fraudulent” Examiner’s note, the security system able to determine whether the entered information from filer tax return (user characteristics and the financial information) of the new tax return and prior return is fraudulent or synthetic.),
 and restricting access, by the particular electronic persona, to a function of the requesting computing system (McEachern, [Par.0032-0034], “In one embodiment, one or more computing systems are used to delay submission of the user tax return data until correct identity verification challenge response data is received from the user representing correct responses to the identity verification challenges. [0033] In one embodiment, only upon receiving correct identity verification challenge response data from the user representing correct responses to the identity verification challenges, are one or more computing systems used to allow submission of the user tax return data representing the user tax return associated with the user tax return data. [0034] Consequently, using embodiments disclosed herein, analysis of tax related data is performed to identify potential fraudulent activity in a tax return preparation system before the tax return related data is submitted. Then, if potential fraud is detected, a user of the tax return preparation system is required to further prove their identity before the tax return data is submitted. As a result, using embodiments disclosed herein, potentially fraudulent activity is challenged before the tax related data is submitted and therefore before rules regarding the processing of "submitted" tax data are triggered or take effect.” Examiner’s note, the computer system will delay the submission form tax filer if there is the potential fraud is detected. The security system use the identity verification challenge module to generate identity verification challenge data to provide further verification information before submitting the tax return file if the potential fraud detected. The verification challenge data is considered as the function is generated by a computer system when the fraud is detected.).
Jaiswal and McEachern are analogous in arts because they have the same filed of endeavor of using a classify system to identify personal identification.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified the method of identifying the identity data objects corresponds to the respective  personal identity components is taught by Jaiswal , further in view of McEachern by modifying, by the unit-classification system, the first identity data object and the second identity data object to include the IC identification; and providing, to a requesting computing system and responsive to a request for the IC identification, a response indicating the modified first identity data object and the modified second identity data object, wherein the requesting computing system is configured for verifying an electronic persona based on the response, the verifying including: determining that the IC identification included in the second identity data object is atypical, determining that a particular electronic persona including the second personal identity component is synthetic, and restricting access, by the particular electronic persona, to a function of the requesting computing system.. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve  the performance of identification, (McEachern, [Par.0193], “In addition to improving overall computing performance, identifying potential fraud activity in a tax return preparation system to trigger an identity verification challenge helps maintain or build trust and therefore loyalty in the tax return preparation system, which results in repeat customers, efficient delivery of tax return preparation services, and reduced abandonment of use of the tax return preparation system.”
Regrading to claim 8 is being rejected as the same reason of the claim 1.
Regrading to claim 15 is being rejected as the same reason of the claim 1.
Additionally, Jaiswal further teaches a non-transitory computer-readable medium embodying program code for classifying personal identity components, the program code comprising instructions which, when executed by a processor, cause the processor to perform operations comprising (Jaiswal,[par. 0013], “In another example, a computer-readable-storage medium may include one or more computer-executable instructions that, when executed by at least one processor of a computing device, cause the computing device to (1) identify a plurality of specific categories of sensitive information to be protected by a DLP system, (2) obtain a training data set for each specific category of sensitive information that includes a plurality of positive examples of data that fall within the specific category of sensitive information and a plurality of negative examples of data that do not fall within the specific category of sensitive information, (3) use machine learning to train, based on an analysis of the training data sets, at least one machine learning-based classifier that is configured to detect items of data that contain one or more of the plurality of specific categories of sensitive information…”)
Regarding claim 2, Jaiswal teaches the method according to claim 1, wherein the training further includes generating an additional one-class classifier that is configured to determine, based on an additional respective feature vector for an additional respective identity data object (Jaiswal, [Par.0053], “The systems described herein may perform step 306 in a variety of ways and contexts. In one example, the systems described herein may train the machine learning-based classifier by, for each training data set obtained in step 304, (1) extracting a feature set from the training data set that includes statistically significant features of the positive examples within the training data set and statistically significant features of the negative examples within the training data set and then (2) using the feature set to build a machine learning based classification model that is capable of indicating whether or not new items of data contain information that falls within the specific category of sensitive information associated with the training data set.” Examiner’s note, the machine learning classification including plurality of the machine learning classification models 127(1)-127(n). each of the machine learning model is used to classify each of a data content into specific sensitive information category. As it can be seen at [Par.0058], “As illustrated in FIG. 4, training module 106 may use the feature sets extracted from training data sets 122(1)(n) to build a machine learning-based classification model (e.g., machine learning-based classification models 127(1)(n)) for each of the specific categories of sensitive information identified in step 302. In some examples, machine learning- based classification models 127(1)-(n) may be combined into a single machine learning-based classification model. Similarly, machine learning-based classifier 126 may represent a single classifier containing a single or a plurality of machine learning-based classification models and/or multiple classifiers containing a single or a plurality of machine learning-based classification models. In addition, in some examples machine learning-based classifier 126 may also include each of training data sets 122(1)-(n) and/or each feature set extracted from training data sets 122(1)-(n).”),
that the additional respective identity data object (i) corresponds to an additional respective personal identity component, and (ii) is included in a second IC category (Jaiswal, [Par.0075], “As detailed above, classification result 604 may identify a variety of characteristics of an item of data. For example, classification result 604 may identify the specific categories of sensitive information that the item of data contains ( e.g., classification result 604 may indicate that a document contains both sensitive legal information and sensitive financial information). For example, classification result 604 may indicate that 50% of a particular document represents sensitive legal information, 25% of the document represents sensitive financial information, and the remaining 25% of the document represents sensitive human-resource information.”).
Regarding claim 9 is being rejected as the same reason of the claim 2.
Regarding claim 16 is being rejected as the same reason of the claim 2.
Regarding claim 3, Jaiswal teaches the method according to claim 1, further comprising: identifying, in the IC data set, one or more additional identity data objects that omit data corresponding to the personal identity component (Jaiswal, [Par.0055], “The systems described herein may extract a feature set from a training data set in a variety of ways. In some examples, a weight may be associated with each extracted feature in order to indicate the relative importance of that feature relative to other features. For example, training module 106 may (1) determine the frequency of occurrence of various features ( e.g., words) within both the positive and negative examples within a training data set, (2) rank these positive features and negative features based on, for example, frequency of occurrence, and then (3) select the highest ranked features for inclusion within a feature set. In this example, the weight associated with each feature may be the frequency of occurrence of the specific feature. In some examples, training module 106 may also filter out commonly used words during this process, such as "the," "it," "and," "or," etc.”);
and removing the one or more additional identity data objects from the IC data set, prior to the determining the multiple feature vectors of the multiple identity data objects (Jaiswal, [Par.0053], “The systems described herein may perform step 306 in a variety of ways and contexts. In one example, the systems described herein may train the machine learning-based classifier by, for each training data set obtained in step 304, (1) extracting a feature set from the training data set that includes statistically significant features of the positive examples within the training data set and statistically significant features of the negative examples within the training data set and then (2) using the feature set to build a machine learning based classification model that is capable of indicating whether or not new items of data contain information that falls within the specific category of sensitive information associated with the training data set.” Examiner’s the classification model is build based on the based on a feature set with the highest quality metrics of the new item data. The classification system is able to classify the new item data with a removed the quality metrics are not highest into specific category of sensitive information.).
Regarding claim 10 is being rejected as the same reason of the claim 3.
Regarding claim 17 is being rejected as the same reason of the claim 3.
Regarding claim 4, Jaiswal teaches the method according to claim 1, wherein the multiple identity data objects include one or more of image data, text describing a personal identity component, or a database record (Jaiswal, [Par.0062], “For example, machine learning-based classifier 126 may, through the use of machine learning-based classification models 127(1)-(n), determine that the first three paragraphs of a particular document contain sensitive legal information, the fourth through eighth paragraphs of the document contain sensitive financial information, and the ninth and tenth paragraphs of the document contain sensitive human resource information”).
Regarding claim 11 is being rejected as the same reason of the claim 4.
Regarding claim 18 is being rejected as the same reason of the claim 4.
Regarding claim 7, Jaiswal teaches the method according to claim 1, wherein the IC data set is a labeled training data set that includes, for each respective one of the multiple identity data objects, a respective label indicating whether the respective identity data object is included in a particular IC category (Jaiswal, [Par.0011], “In one embodiment, a system for generating machine learning-based classifiers for use in detecting specific categories of sensitive information may include an identification module programmed to identify a plurality of specific categories of sensitive information to be protected by a DLP system. This system may also include a training module programmed to obtain a training data set for each specific category of sensitive information that includes a plurality of positive examples of data that fall within the specific category of sensitive information and a plurality of negative examples of data that do not fall within the specific category of sensitive information. The training module may also be programmed to use machine learning to train, based on an analysis of the training data sets, at least one machine learning-based classifier that is configured to detect items of data that contain one or more of the plurality of specific categories of sensitive information.” Examiner’s note, identifying the personal information either fall in specific category of sensitive information or not, therefor, in order to identify the personal information for specific category including a specific label for each category, see [Par.0042].),
wherein the method further comprises: prior to the determining the multiple feature vectors of the multiple identity data objects, removing a portion of identity data from each one of the multiple identity data objects (Jaiswal, [Par.0053], “The systems described herein may perform step 306 in a variety of ways and contexts. In one example, the systems described herein may train the machine learning-based classifier by, for each training data set obtained in step 304, (1) extracting a feature set from the training data set that includes statistically significant features of the positive examples within the training data set and statistically significant features of the negative examples within the training data set and then (2) using the feature set to build a machine learning based classification model that is capable of indicating  whether or not new items of data contain information that falls within the specific category of sensitive information associated with the training data set.” Examiner’s the classification model is build based on the based on a feature set with the highest quality metrics of the new item data. The classification system is able to classify the new item data with a removed the quality metrics are not highest into specific category of sensitive information.); 
However, Jaiswal do not teaches and subsequent to providing the response, validating the modified first identity data object against the respective label of the first identity data object and the modified second identity data object against the respective label of the second identity data object.
On the other hand, Mc teaches and subsequent to providing the response, validating the modified first identity data object against the respective label of the first identity data object (McEachern, [Par.0088], “In one embodiment, the tax return preparation engine 113 uses the new tax return content 159 to prepare a tax return 117, and to assist users in obtaining a tax refund 118 from one or more state and federal revenue agencies (when applicable). In one embodiment, the tax return preparation engine 113 updates the tax return content 158 to include the new tax return content 159, while or after the new tax return content 159 is received by the tax return preparation system 111.” Examiner’s note, using the received new tax return (personal information) to identify either fraudulent activity or not, where in the new tax return is considered as first identify data object, the fraudulent activity or not is considered as the label. And Par.0116 “In one embodiment, if the security system 112 determines that the user potential fraud risk score 123 for a particular new tax return is indicative of fraudulent activity, e.g., if the user potential fraud risk score exceeds a threshold risk score 123T, the security system 112 uses identity verification challenge module 126 to generate identity verification challenge data 127.”
and the modified second identity data object against the respective label of the second identity data object (McEachern, Par.0116], “In one embodiment, if the security system 112 determines that the user potential fraud risk score 123 for a particular new tax return is indicative of fraudulent activity, e.g., if the user potential fraud risk score exceeds a threshold risk score 123T, the security system 112 uses identity verification challenge module 126 to generate identity verification challenge data 127.” The computer system will quest to provide more identity information of the tax filer holder if predicted as the fraudulent tax return, by asking the verification challenge question in order to verify if fraudulent or legitimate account holder/user. Identifying the verification challenge data is either corrected or not is considered as the second label. ).
Jaiswal and McEachern are analogous in arts because they have the same filed of endeavor of using a classify system to identify personal identification.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Jaiswal’s method, further in view of McEachern by validating the modified first identity data object against the respective label of the first identity data object and the modified second identity data object against the respective label of the second identity data object. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve  the performance of identification, (McEachern, [Par.0193], “In addition to improving overall computing performance, identifying potential fraud activity in a tax return preparation system to trigger an identity verification challenge helps maintain or build trust and therefore loyalty in the tax return preparation system, which results in repeat customers, efficient delivery of tax return preparation services, and reduced abandonment of use of the tax return preparation system.
Regarding claim 14 is being rejected as the same reason of the claim 7.
Regarding claim 20 is being rejected as the same reason of the claim 7.
Claims 5, 6, 12, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal et al. (Pub. No. US20120303558– hereinafter, Jaiswal) in view of McEachern et al. (Pub. No.: US 20190066248 -hereinafter, McEachern et al.). and further in view of Cook et al. (Pub. No: US 20060149674-hereinafter, Cook at al.)
Regarding claim 5, Jaiswal and McEachern does not teach the method according to claim 1, wherein the extracted features include one or more of address features, postal code features, street features, latitude/longitude features, or number pattern features.
On the other hand, Cook teaches the method according to claim 1, wherein the extracted features include one or more of address features, postal code features, street features, latitude/longitude features, or number pattern features (Cook, Par.0052], “For example, the filters may determine whether various identity-related parameters (e.g., social security number, address and telephone number) included within the input identity record are valid. The filters may also identify the type of real estate (e.g., commercial establishment, apartment dwelling or single family residence) corresponding to any address information within the input identity record, and determine whether any telephone numbers within the input identity record are for wireless phones. As a result of the processing effected by the filters, a set of characteristics of the input identity record are produced. These characteristics or "nodal features" may be determined using various tables and databases 403 and without reference to any historical identity record data.”).
Jaiswal, McEachern and Cook are analogous in arts because they have the same filed of endeavor of using a classify system to identify personal identification.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Jaiswal and McEachern’s method, further in view of Cook by extracting features include one or more of address features, postal code features, street features, latitude/longitude features, or number pattern features. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the performance of identification and fraudulent  detection (Cook, [Par.0008], “Various proposed techniques to address fraud rely upon improved identification of known fraudulent names, fraudulent addresses, fraudulent phone numbers, fraudulent social security numbers, and other fraudulent personal information. These techniques are predicated upon the fact that a substantial percentage of number of fraud cases are perpetrated by repeat offenders or organized groups which utilize the same set of fraudulent personal information. In one such technique personal data known to be fraudulent is pooled in a central database.”).
Regarding claim 12 is being rejected as the same reason of the claim 5.
Regarding claim 6 Jaiswal as modified in view of McEacharn and further in view of Cook teaches the method according to claim 1, wherein the IC identification includes one of more of: a portion of address data of an addressed residential dwelling, or a combination of latitude data and longitude data corresponding to a location of an a multi-dwelling unit (Cook, [Par.0052], “For example, the filters may determine whether various identity-related parameters (e.g., social security number, address and telephone number) included within the input identity record are valid. The filters may also identify the type of real estate (e.g., commercial establishment, apartment dwelling or single family residence) corresponding to any address information within the input identity record, and determine whether any telephone numbers within the input identity record are for wireless phones. As a result of the processing effected by the filters, a set of characteristics of the input identity record are produced. These characteristics or "nodal features" may be determined using various tables and databases 403 and without reference to any historical identity record data.”).
Jaiswal, McEachern and Cook are analogous in arts because they have the same filed of endeavor of using a classify system to identify personal identification.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Jaiswal and McEachern’s method, further in view of Cook by including one of more of: a portion of address data of an addressed residential dwelling. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the performance of identification and fraudulent  detection (Cook, [Par.0008], “Various proposed techniques to address fraud rely upon improved identification of known fraudulent names, fraudulent addresses, fraudulent phone numbers, fraudulent social security numbers, and other fraudulent personal information. These techniques are predicated upon the fact that a substantial percentage of number of fraud cases are perpetrated by repeat offenders or organized groups which utilize the same set of fraudulent personal information. In one such technique personal data known to be fraudulent is pooled in a central database.”).
Regarding claim 13 is being rejected as the same reason of the claim 6.
Regarding claim 19 is being rejected as the same reason of the claim 6.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE -MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is provide below.
Mustaq et al. (Patent No: US10404723-hereinafter, Mushtaq et al.) teaches the system to detect the personal information stealing attack by using a machine learning model. 
Barbour at al. (Pub. No. : US 20120109821-hereinafter, Mushtag et al.) teaches a system produce real time online transaction and identify the risk of fraud online transaction by using a machine learning method identify the fraud identification. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571)272- 5747. The examiner can normally be reached on 7:30 - 5:00 M_TH.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/E.T./Examiner, Art Unit 2128     

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128